           Case 1:20-cv-04293-VEC Document 24 Filed 06/17/20 Page 1 of 5

                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #:
 -------------------------------------------------------------- X        DATE FILED: 06/17/2020
 MEDLINK LEGAL SYSTEMS LLC,                                     :
                                                                :
                                                   Plaintiff, :
                                                                :    20-CV-4293 (VEC)
                          -against-                             :
                                                                :     MEMORANDUM
 BUKO LLC; RASHMI BUDHRAM AND LISA :                                OPINION AND ORDER
 KORNMAN AVILA, individually; and DOES 1- :
 10                                                             :
                                                                :
                                                Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        Due to a medical gown procurement deal gone awry, Plaintiff Medlink Legal Systems

LLC (“Medlink”) commenced this action for damages and moved to freeze Defendants’ assets

pending trial. Pl.’s Br. (Dkt. 8) at 1. Because subject-matter jurisdiction hinges on complete

diversity between the parties, Compl. (Dkt. 1) ¶ 5, the Court inquired into Medlink’s

membership. Order to Show Cause I (Dkt. 12); see Bayerische Landesbank, New York Branch v.

Aladdin Capital Mgmt. LLC, 692 F.3d 42, 49 (2d Cir. 2012) (“[A] limited liability company . . .

takes the citizenship of each of its members.”). Plaintiff then revealed two facts that would

destroy complete diversity—Medlink’s membership includes Samuel Benjamin, who resides in

New York, and Avigail Diverioli, who resides in Florida—because the Defendants are also

citizens of either New York or Florida. See Benjamin Decl. II (Dkt. 14). After the Court ordered

Medlink to show cause why the case should not be immediately dismissed for lack of subject-

matter jurisdiction, Order to Show Cause II (Dkt. 19), Plaintiff recanted, claiming that the
           Case 1:20-cv-04293-VEC Document 24 Filed 06/17/20 Page 2 of 5



jurisdictional allegations in the Benjamin declaration were completely erroneous.1 See Benjamin

Decl. III (Dkt. 21); Diverioli Decl. (Dkt. 22). As detailed below, because Plaintiff has failed to

carry its burden of establishing subject-matter jurisdiction, the case is dismissed.

         Medlink bears the burden of demonstrating that this Court has subject matter jurisdiction

over the dispute. Shenandoah v. Halbritter, 366 F.3d 89, 91 (2d Cir. 2004) (“A party seeking to

invoke the subject matter jurisdiction of a Court has the burden of demonstrating that there is

subject matter jurisdiction.”). “[D]iversity jurisdiction is available only when all adverse parties

to a litigation are completely diverse in their citizenships.” Herrick Co. v. SCS Commc’ns, Inc.,

251 F.3d 315, 322 (2d Cir. 2001). “An individual’s citizenship, within the meaning of the

diversity statute, is determined by [her] domicile,” which is “the place where a person has [her]

true fixed home and principal establishment, and to which, whenever [she] is absent, [she] has

the intention of returning.” Palazzo ex rel. Delmage v. Corio, 232 F.3d 38, 42 (2d Cir. 2000)

(citation omitted). The “party alleging that there has been a change of domicile has the burden of

proving the required intent to give up the old and take up the new domicile, coupled with an

actual acquisition of a residence in the new locality, and must prove those facts by clear and

convincing evidence.” Id. (cleaned up); see also Van Buskirk v. United Grp. of Companies, Inc.,

935 F.3d 49, 56 n.3 (2d Cir. 2019) (“As a general matter, Plaintiffs must prove complete

diversity by a preponderance of the evidence, but a change in domicile by clear and convincing

evidence.”).

         According to Medlink’s latest telling, Samuel Benjamin erroneously believed that he was

a member of Medlink, when, in fact, he is a non-member manager whose compensation is



1
         Plaintiff does not appear to dispute that Defendants Buko LLC and Rashmi Budhram have New York
citizenship, and that the remaining Defendant, Lisa Avila, is a Florida domiciliary. See Benjamin Decl. III (Dkt.
21); Diverioli Decl. (Dkt. 22).


                                                          2
          Case 1:20-cv-04293-VEC Document 24 Filed 06/17/20 Page 3 of 5



determined by a profit-sharing agreement. Benjamin Decl. III ¶ 4. Mr. Benjamin, who is an

attorney himself, claims that, when Plaintiff’s counsel inquired about the membership of

Medlink, he failed to recognize that “membership” in a limited liability company is a term of art.

See id. ¶ 4 & Ex. 1 (Samuel Benjamin signing email as “Partner” at “The Law Office of Samuel

A. Benjamin, Esq. LLC”). Mr. Benjamin submitted emails between himself and a non-party,

Efraim Diverioli, who allegedly agreed to Mr. Benjamin’s terms of compensation while acting as

a manager of a non-party LLC that was serving as an agent for Medlink. Id. To further support

Plaintiff’s new position that Mr. Benjamin is not a member, Avigail Diverioli submitted a

declaration claiming to be the sole member of Medlink, Diverioli Decl. ¶ 1; no LLC membership

certificate or other supporting document has been provided.

        Medlink also tries to explain away Mr. Benjamin’s previous affirmation that Ms.

Diverioli resided in Florida. Mr. Benjamin, reportedly, mistakenly assumed that Ms. Diverioli

still resided in Florida, when, in fact, she had moved to California in 2019. Id. ¶¶ 3–4. The

explanation that Mr. Benjamin, who serves as Medlink’s manager, was clueless as to the

whereabouts of the entity’s sole owner raises more questions than it answers. Further

compounding this highly suspect assertion, Plaintiff admits that Medlink’s attorney, like Mr.

Benjamin, believed Ms. Diverioli’s residence to be in Florida and filed a corporate statement to

that effect in 2020. Id. ¶ 5.

        To prove her California citizenship, Ms. Diverioli submitted bank statements and medical

correspondence showing two different mailing addresses in Los Angeles, with no explanation of

why she has two addresses. See id., Ex. A. There is no mention of the status of her Florida

residence, and the Court cannot ascertain whether she currently owns real property in Florida or

whether her supposed residences in Los Angeles are rented or owned. Plaintiff also failed to



                                                 3
          Case 1:20-cv-04293-VEC Document 24 Filed 06/17/20 Page 4 of 5



provide evidence of any relocation in 2019, such as a change-of-address request to the Postal

Service or moving expenses. Nor did Plaintiff submit any official records, such as a copy of Ms.

Diverioli’s driver’s license, tax return, or voter registration, that would suggest a permanent

move.

        Plaintiff’s response to the Court’s order to show cause falls well short of establishing Ms.

Diverioli’s change of domicile. At best, Ms. Diverioli’s declaration demonstrates that she

maintains multiple residences, including two in Los Angeles, where she spends some months of

the year. There is zero evidence, however, of any intent to abandon her residence in Florida or to

remain in California indefinitely, which could have been shown by evidence that she used a

California address for electoral, tax, or vehicular purposes. See Spanos v. Skouras Theatres

Corp., 364 F.2d 161, 164 (2d Cir. 1966) (“There is no evidence at all as to where he voted and

paid taxes, or about his social contacts, nor any contemporaneous statements as to his intent.”).

Indeed, Ms. Diverioli’s declaration does not even contain a conclusory allegation of an intent to

remain in California. Furthermore, the supposedly erroneous belief by Mr. Benjamin and

Medlink’s attorney that she continued to reside in Florida suggests either that Ms. Diverioli did

not move to California on a permanent basis or that she is not in fact the sole owner of the

business. In short, Plaintiff’s attempt to show a change of domicile is neither clear nor

convincing.

        Based on this factual record, the Court does not find Plaintiff’s contention that Mr.

Benjamin misspoke when he originally averred that he is a member of Medlink to be credible.

Mr. Benjamin is an attorney who purports to practice law as an LLC. It would be shocking if he,

as a member of his own LLC and a purported manager of Medlink (another LLC), lacked even

the most elementary understanding of his own financial interests or an LLC’s basic structure.



                                                  4
           Case 1:20-cv-04293-VEC Document 24 Filed 06/17/20 Page 5 of 5



Although the Court might ordinarily accept a party’s declaration as to its membership at this

stage, the failure to provide supporting documentation as to Plaintiff’s membership is fatal when

its credibility has been eviscerated by its own blatantly inconsistent representations to the Court.

See Latin Am. Music Co., Inc. v. Spanish Broad. Sys., Inc., 254 F. Supp. 3d 584, 591 (S.D.N.Y.

2017) (holding that unsupported, “incredible, self-contradictory, implausible, and evasive”

testimony did not establish preponderance of the evidence), aff’d, 738 F. App’x 722 (2d Cir.

2018). Plaintiff’s implausible retraction, which is also not accompanied by any mention of the

legal standard, does not establish by a preponderance of the evidence that Medlink lacks a New

York member.2

         In sum, the Court finds that Plaintiff has failed to establish complete diversity; there is

insufficient evidence that Ms. Diverioli is a California domiciliary, and there is insufficient

evidence that Mr. Benjamin, a New York domiciliary, is not a member of Medlink.3 The case is

therefore dismissed without prejudice for lack of subject-matter jurisdiction. The Clerk of Court

is respectfully directed to terminate all pending motions and deadlines and close the case.


SO ORDERED.

                                                                   _____________________________
Date: June 17, 2020                                                    VALERIE CAPRONI
      New York, New York                                               United States District Judge

2
         The Court further notes that Plaintiff has not filed an amended complaint with revised jurisdictional
allegations, even though Plaintiff may amend as a matter of course within 21 days of service of the complaint
pursuant to Rule 15 of the Federal Rules of Civil Procedure. The current complaint, which is devoid of any
meaningful membership information, cannot withstand a facial jurisdictional challenge. See Carter v. HealthPort
Techs., LLC, 822 F.3d 47, 56 (2d Cir. 2016). Plaintiff’s failure to provide plausible evidence of complete diversity
in response to the Court’s order to show cause demonstrates that any amendment would be futile and unnecessary.
3
          Because the Court concludes that it lacks subject-matter jurisdiction, the Court does not address whether
Plaintiff could be entitled to equitable relief freezing Defendants’ assets in a contract action seeking monetary
damages. See Gucci Am., Inc. v. Weixing Li, 768 F.3d 122, 130 (2d Cir. 2014) (“[T]he Supreme Court held that a
district court ‘had no authority’ pursuant to Rule 65 of the Federal Rules of Civil Procedure ‘to issue a preliminary
injunction preventing [a defendant] from disposing of [its] assets pending adjudication of [a] contract claim for
money damages.’” (quoting Grupo Mexicano de Desarrollo, S.A. v. All. Bond Fund, Inc., 527 U.S. 308, 333
(1999))).


                                                           5
